Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7,8,17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021.
	Applicants request rejoinder of claims 7,8,17 and 18 and argue any restriction requirement of “any nonelected invention that depends or otherwise requires all the limitations of an allowable claim” which is not persuasive. Claims 7,8,17 and 18 cannot include all the limitations of Group I as they are directed to sintered articles while claim 1 is directed to a green body. Claims 7,8,17 and 18 are directed to articles made from claim 1 and have a relationship of intermediate/final product.
Claim Rejections - 35 USC § 112
Claims 1-6,9-16,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 also sets forth “the zirconium oxide being chemically stabilized and optionally mechanically stabilized” which requires chemical stabilization and optionally further mechanical stabilization however the chemical stabilizer may be zero as well as the claim also sets forth the body is mechanically stabilized when the body is not 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6,9-16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103951421 further in view of Gottwik et al DE 10201321644 (equivalent to U.S. 20150175485). The U.S. document will be referenced.
CN 103951421 teaches a green film composition including yttria stabilized zirconia. The CN document the green film may have a thickness of .15-.5mm page 2, 3rd paragraph from the bottom of the machine translation.
With respect to claim 19 a stabilizer of yttria is included.
The CN document fails to teach the presence of secondary phases.
Gottwik et al teach a ceramic composite including at least 51 vol% stabilized ZrO2  and 1-49 vol% dispersoid [0023] including a preferred dispersoid of zircon (ZrSiO4) [0044].  The ZrO2 includes 90-99% tetragonal phase [0020].  
With respect to claims 3 and 13 the stabilizers are present in an amount less than 15 mol% [0041].
With respect to claim 4, soluble components may be included [0042].
The dispersoid when present in an amount of 1-15 volume % improves the fracture toughness [0062-0064] and hardness [0054-0055]of the sintered body.

With respect to claim 4, soluble components may be included [0042].
With respect to claims 6 and 16 strontium aluminate and lanthanum aluminate are taught [00414].
With respect to claims 9 and 10 the amount of the secondary phase taught by Gottwik is preferably 1-10 volume % [0043]. 
Claims 2,5,11,12,14,15 are drawn to the sintered material made from the claimed green film and therefor are not considered to patentably distinguish the claimed green film.
	 It would have been obvious to one of ordinary skill at the time of the invention in the art to further include a dispersoid in the stabilized zirconia green tape of the CN reference because Gottwik teaches inclusion of a dispersoid in zirconia bodies improves the mechanical features of the sintered body formed form said green body.
Response to Arguments
With respect to 112(a) rejection claim 1 recites “the zirconium oxide is chemically stabilized and optionally mechanically stabilized” requiring chemical stabilization or chemical and mechanical stabilization. Changing “and optionally” to “or” overcomes the rejection.
Applicants argument that art provides no reasoning to support contentions of obviousness of at least the claimed microstructure grain sizes” is not persuasive in overcoming the rejection because the claimed grain sizes are the grain sizes of the sintered material which is not being claimed. Applicants’ claims are directed to a green 
Applicants also argue the CN’421 provides no reason to include ZrSiO4 which is not persuasive in overcoming the rejection because the CN’421 is not relied upon for teaching ZrSiO4, CN ‘421 is relied upon for teaching green bodies films made of stabilized zirconia are known in the art. Gottwik teaches ZrSiO4 may be added to zirconia materials to improve the properties of said materials. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is agreed that one application of the sintered bodies of Gottwik is dental applications however Gottwik also teaches other applications where a technical ceramic with damage free hard machinability is required [0002]. The dispersoid (which includes a preferred ZrSiO4) of Gottwik improves the physical properties of sintered zirconia clearly giving motivation to one of ordinary skill to incorporate the dispersoid in the sintered zirconia material of CN’421.
Applicants argue the selection of ZrSiO2 is hindsight however Gottwik teaches ZrSiO2 is a preferred dispersoid. Applicants’ disclosure does not provide any examples showing ZrSiO4 yields unexpected results.

With respect to the thickness of the film the CN ‘421 document teaches a thickness of .15 to .5 microns.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
05/25/2021